DETAILED ACTION
Re Application No. 16/657282, this action responds to the RCE dated 04/22/2022.
At this point, claims 1, 5, 7-8, 13-14, 16, and 19 have been amended.  Claims 3-4, 6, 15, and 20 have been cancelled.  Claims 1-2, 5, 7-14, 16-19, and 21-24 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Examiner notes the amended claims dated 02/03/2022; in view of the amended claims, Examiner’s prior rejections under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-2, 5, 7-14, 16-19, and 21-24 are pending are considered as allowable subject matter.

Re claims 1, 13, and 17, Archbold discloses altering the configuration of a DNS server network in order to bring a time-to-live (TTL) for data within an acceptable range (Fig. 3, steps 302-306; ¶ 13-14 and 22).  McCarthy discloses removing an over-utilized server (origin server) from a CDN, and agglomerating different servers to correct the utilization (Figs. 4A-B).  Day discloses general reconfiguration of a CDN (¶ 49).  However, Archbold, McCarthy, and Day do not specifically disclose the particular combination of determining, by t he computer device, that the current value of the operating parameter is outside of an acceptable range for the operating parameter; measuring, by the computer device, a time-to-live (TTL) of data caches on a plurality of the other servers of the existing CDN; determining, by the computer device and based on the measuring of the TTL, an alteration to a configuration of the other servers in the existing CDN that changes the current value of the operating parameter to a value inside the acceptable range; disconnecting, by the computer device, a second CDN from the origin server, the second CDN having a plurality of servers separate from the other serves of the existing CDN; and connecting, by the computer device, the second CDN to at least one of the other servers of the existing CDN, wherein the connecting reconnects the second CDN to the origin server through the existing CDN.  Furthermore, this limitation, in combination with the other limitations of the claims, would not have been obvious over Archbold, McCarthy, and Day.

Dependent claims 2, 5, 7-12, 14, 16, 18-19, and 21-24 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claims upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David X Yi whose telephone number is (571)270-7519.  The examiner can normally be reached on M-F 9:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132